Citation Nr: 0122013	
Decision Date: 08/31/01    Archive Date: 09/06/01

DOCKET NO.  99-10 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
residual shell fragment wound scar to the right lower 
extremity.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of an October 1998 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which granted service connection for a residual shell 
fragment wound scar to the right leg, evaluated as 10 percent 
disabling, effective from March 30, 1998.  The notice of 
disagreement was received in November 1998, the statement of 
the case was issued in December 1998, and a substantive 
appeal was received in January 1999. 

The Board notes that in a March 2001 rating decision, the RO 
determined that a 50 percent evaluation was warranted for the 
veteran's service-connected post-traumatic stress disorder.  
The veteran has not filed a notice of disagreement as to that 
determination.


FINDING OF FACT

The service-connected residual shell fragment wound scar to 
the right lower extremity is manifested by superficial 
neuralgia of the right lateral knee region and residual 
discomfort around the knee without associated functional 
impairment.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for a residual shell fragment wound scar to the right 
lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, 4.118, 4.124a, Diagnostic Codes 5257, 5260, 5261, 
7804, 7805, 8723, 8724 (2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes several VA examination reports 
as well as VA outpatient treatment records.  He has been 
afforded a VA examination in connection with his claim, and 
the Board notes that the examiner also offered an opinion as 
to the etiology of a separate knee disorder found to be 
present.  Significantly, no additional pertinent evidence has 
been identified by the veteran as relevant to the issue on 
appeal.  No further action is necessary to assist the veteran 
with his claim. 

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an increased evaluation 
of the service connected shell fragment wound scar to the 
right leg.  The discussions in the rating decision, statement 
of the case, and supplemental statements of the case have 
informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law have been met.  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Factual Background

VA treatment records dated in 1991 reflect complaints of 
bilateral leg pain with a tingling type discomfort.  Nerve 
conduction studies of the left lower extremity revealed 
normal nerve conduction studies of the left sural and 
peroneal nerves with no evidence of peripheral neuropathy and 
no evidence of denervation in the muscles of the left lower 
extremity tested, i.e., no evidence of radiculopathy, 
plexopathy, or peripheral nerve injury in the region tested.  
Upon VA Agent Orange examination dated in March 1998, it was 
noted that the veteran suffered shrapnel fragment wounds to 
the right lower leg while in Vietnam.  He complained of 
numbness and constant pain in the right lower leg.  

An April 1998 nerve study revealed the veteran had normal 
proprioception, but decreased pinprick in a patchy 
distribution in the right lower extremity upon sensory 
examination.  Electrodiagnostic studies revealed normal nerve 
conduction studies of the sural nerve bilaterally, a normal 
nerve conduction study of the right deep peroneal nerve to 
the extensor digitorum brevis muscle, a normal nerve 
conduction study of the right tibial nerve to the adductor 
hallucis muscle, and a normal needle electromyography 
examination of the aforementioned muscles.  There was no 
electrodiagnostic evidence of peripheral neuropathy or of a 
L4, L5, or S1 right lower extremity radiculopathy.  An August 
1998 radiological study of the right knee revealed a 
radiopaque foreign body with no evidence of osseous trauma.  
The foreign body was seen in the soft tissues at the 
inferolateral aspect of the patella.  Minimal osteophyte 
formation was seen.  A September 1998 radiological study of 
the knees revealed metallic shrapnel over the right lateral 
femoral condyle.  No displaced fractures or dislocations were 
identified.  Visualized joint spaces appeared well maintained 
and no significant joint effusions were seen.  

In an October 1998 rating decision, the RO granted 
entitlement to service connection for a shrapnel wound scar 
to the right leg, evaluated as 10 percent disabling, 
effective from March 30, 1998.  In November 1998, the veteran 
filed a notice of disagreement as to the assigned 10 percent 
evaluation.  

Upon VA muscle examination dated in December 1998, the 
veteran complained of constant and intense pain in the right 
leg limiting his walking and running activities.  The veteran 
reported having to seek an early retirement from his job 
because of pain in his right knee.  The veteran complained of 
pain on sitting and standing as well as pain on kneeling.  He 
also reported having shin splints and numbness in the toes as 
the day progressed.  Physical examination revealed a .5 by 1-
centimeter foreign body located at the lateral aspect of the 
right patella.  The presence of the foreign body was palpable 
and the examiner reported predictable pain when pressure was 
placed on the foreign body.  The worst pain was noted as upon 
kneeling, which caused localized pressure over the foreign 
body to the lateral aspect of the right patella.  The 
examiner noted the veteran had cold feet and should be 
checked for diabetes.  A magnetic resonance imaging report of 
the right lower extremity joint revealed medial meniscal 
posterior horn greater than anterior horn degeneration; 
lateral meniscal anterior horn and posterior horn 
degeneration with no tear; and chondromalacia of the 
patellae.  A small early Baker's cyst was also noted.

Upon VA nerve examination dated in December 1998, motor 
examination revealed 5/5 strength throughout.  Reflexes were 
+2 throughout, including the right knee.  Plantar response 
was flexor.  Sensory testing revealed a slightly diminished 
pinprick over the right lateral knee region.  There was a 
small superficial scar in that area and a palpable small 
rounded lesion the size of a BB, apparently from the retained 
shrapnel.  The veteran also had some superficial scars on his 
right lower leg and left lower leg.  Gait was noted as 
unremarkable, although at times the veteran seemed to 
hesitate with his right leg because of right knee pain.  A 
diagnosis of status post shrapnel wound injury to the right 
leg with the complaint of right knee pain and numbness.  The 
examiner noted the veteran did have a superficial neuralgia 
of the right lateral knee region from that injury.  The 
examiner did not find any evidence of reflex or motor 
abnormalities.  Sensory loss was described as very small and 
isolated.  The examiner noted that it should not cause any 
limitation in functional movement.  The examiner did not find 
any movement difficulty with the knee or leg in general, but 
noted the veteran's main difficulty was pain with prolonged 
standing and walking.  

VA treatment records dated in 1999 reflect treatment for 
right knee pain with exercises.  A January 1999 clinical 
record notes the veteran complained of right knee pain for 
six years.  An assessment of right knee pain with mechanical 
degeneration per magnetic resonance imaging study and 
shrapnel at the lateral aspect of the knee was noted.  
Relevant assessments of patellofemoral syndrome were also 
noted.

Upon VA examination dated in September 2000, the examiner 
noted the veteran did not have any symptoms related to his 
scar.  The veteran complained of pain and swelling in both 
knees, present for the last 10 to 20 years and involving both 
the right and left knees and legs.  His symptoms were noted 
as including pain, weakness, stiffness, swelling, 
inflammation, locking, fatigue, and lack of endurance but no 
instability, dislocation, or recurrent subluxation.  Flare-
ups were noted as occurring twice a month and precipitated by 
overuse.  The veteran reported that because of the flare-ups, 
too much standing caused his knees to hurt and his right toes 
to go numb.  The veteran reported using ibuprofen in the past 
as well as shots in the knees.  He was not presently taking 
any medication.  The examiner was not able to see any scar 
around the right knee.  The appearance of the right knee was 
normal, but the left knee showed minimal swelling.  There was 
no heat, redness, drainage, abnormal movement, instability, 
or weakness in either knee.  Examination of the right knee 
showed normal range of motion, drawer testing, and McMurray 
testing.  The range of motion of the affected joint was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.  The veteran did not have any 
constitutional signs of arthritis.  

Radiological examination of the right knee revealed a 
metallic foreign body seen within the anterior aspect of the 
knee soft tissues lying adjacent to the patella laterally.  
The articulating surfaces of the knee joint were normal.  
There was no osteochondritis or loose osteochondral bone 
fragment within the knee joint.  There was localized cortical 
thickening from periosteal response seen about the proximal 
shaft of the tibia laterally with minimal changes 
posteriorly, questioning the presence of an old healed stress 
injury of the knee.  Impressions of metallic foreign body 
anterior aspect of the knee adjacent to the lateral aspect of 
the patella and probable old healed stress injury proximal 
shaft right tibia were noted.  A diagnosis of scar, right 
leg, residual shell fragment wound with residual discomfort 
around the knee was also noted.  The examiner opined that 
because of the meniscus problem, the veteran was not able to 
perform any activities where he was to stand on his feet for 
a long period of time or had to go up and down steps several 
times during the day.  The examiner also opined that the 
shell fragment was lying outside the knee joint, adjacent to 
the patella, and was unlikely to be associated with the 
meniscus problem.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include 38 C.F.R. §§ 4.1 and 4.2 which require 
the evaluation of the complete medical history of the 
claimant's condition.  These regulations operate to protect 
claimants against adverse decisions based on a single, 
incomplete, or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath, 1 Vet. App. at 593-
94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  See 38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  See 38 C.F.R. §§ 4.45 and 4.59.

The veteran's residual shell fragment wound scar to the right 
leg is currently evaluated as 10 percent disabling pursuant 
to 38 C.F.R. § 4.118, Diagnostic Code 7804, which provides 
that a 10 percent evaluation is warranted for superficial 
scars that are tender and painful on objective demonstration.  
A 10 percent evaluation is the highest rating assigned under 
this diagnostic code.

Also potentially applicable is 38 C.F.R. § 4.118, Diagnostic 
Code 7805, which provides that other scars are to be rated on 
the limitation of function of the part affected.  Limitation 
of motion of the knee is contemplated in Diagnostic Codes 
5260 and 5261.  Diagnostic Code 5260 provides for a zero 
percent evaluation where flexion of the leg is only limited 
to 60 degrees.  Flexion limited to 45 degrees warrants a 10 
percent evaluation.  A 20 percent evaluation is warranted for 
flexion limited to 30 degrees.  A 30 percent evaluation is 
assigned where flexion is limited to 15 degrees.  Diagnostic 
Code 5261 provides for a zero percent evaluation where 
extension of the leg is limited to five degrees.  A 10 
percent evaluation is warranted where extension is limited to 
10 degrees.  A 20 percent evaluation is warranted where 
extension is limited to 15 degrees.  Extension limited to 20 
degrees warrants a 30 percent evaluation.  A 40 percent 
evaluation is warranted for extension limited to 30 degrees.  
Extension limited to 45 degrees warrants a 50 percent 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Slight recurrent subluxation or lateral instability of the 
knee warrants a 10 percent evaluation.  Moderate recurrent 
subluxation or lateral instability of the knee warrants a 20 
percent evaluation.  Severe recurrent subluxation or lateral 
instability of the knee warrants a 30 percent evaluation.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 30 percent 
evaluation is the maximum evaluation allowed under this 
diagnostic code.  

38 C.F.R. § 4.124a, Diagnostic Codes 8520 through 8730 
contemplate paralysis, neuritis, and neuralgia of various 
nerves.  Neuralgia of the anterior tibial nerve (deep 
peroneal) that is mild and incomplete warrants a 
noncompensable evaluation.  A 10 percent evaluation is 
warranted for moderate incomplete neuralgia and a 20 percent 
evaluation is warranted for severe incomplete neuralgia of 
the deep peroneal nerve.  Compete neuralgia warrants a 30 
percent evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8723.  

The internal popliteal nerve (tibial) is rated pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code 8724, which provides that 
a 10 percent evaluation is warranted for mild incomplete 
neuralgia of the tibial nerve.  A 20 percent evaluation is 
warranted for moderate incomplete neuralgia and a 30 percent 
evaluation is warranted for severe incomplete neuralgia.  A 
40 percent evaluation is warranted for complete neuralgia of 
the tibial nerve.  

Following careful consideration of the evidence of record, 
the Board is compelled to conclude that entitlement to an 
evaluation in excess of 10 percent for a residual shell 
fragment wound scar to the right leg is not warranted.  The 
medical evidence demonstrates that the veteran's residual 
shell fragment wound scar to the right leg is manifested by 
superficial neuralgia of the right lateral knee region and 
residual discomfort around the knee.  That symptomatology is 
consistent with a 10 percent evaluation for a superficial 
scar that is tender and painful on objective demonstration.  
Contemplation of 38 C.F.R. § 4.124a, Diagnostic Codes 8723 
and 8724 would not result in a higher evaluation as a 20 
percent rating would require evidence of moderate or severe 
neuralgia of the tibial or deep peroneal nerve, respectively.  
The medical evidence demonstrates that the veteran has only 
superficial neuralgia of the right lateral knee region and 
nerve conduction studies of the right tibial and deep 
peroneal nerves were noted as normal in April 1998.  The 
nerve conduction studies also found no electrodiagnostic 
evidence of peripheral neuropathy.  Thus, the evidence does 
not demonstrate entitlement to an evaluation in excess of 10 
percent under Diagnostic Codes 8723 and 8724.

The Board recognizes that the veteran has complained of pain 
and functional impairment in his right lower extremity.  
However, the medical evidence demonstrates that the veteran 
also has a right lateral and medial meniscus problem.  The 
September 2000 VA examiner opined that the shell fragment was 
lying outside the knee joint, adjacent to the patella, and 
was unlikely to be associated with the meniscus problem.  
Additionally, the December 1998 VA nerve examiner opined that 
the veteran's sensory loss was very small and isolated and 
should not cause any limitation in functional movement.  

Furthermore, the most recent medical evidence demonstrates 
normal range of motion in the right knee with no additional 
limitation from pain, fatigue, weakness, lack of endurance, 
or incoordination.  The September 2000 VA examiner also noted 
no constitutional signs of arthritis.  The medical evidence 
further fails to demonstrate any instability or subluxation 
as a result of the service-connected residual shell fragment 
wound scar to the right lower extremity.  Thus, 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and 4.71a, Diagnostic Codes 5257, 5260, 
and 5261 are not applicable to the present case and 
consideration of 38 C.F.R. § 4.118, Diagnostic Code 7805 
would not result in a higher evaluation than the currently 
assigned 10 percent. 

In sum, the preponderance of the evidence is against 
entitlement to a rating in excess of 10 percent for the 
service-connected disability of the right lower extremity.  
The Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  In the present case, 
there is no evidence the veteran's residual shell fragment 
wound scar to the right lower extremity results in marked 
interference with employment or frequent periods of 
hospitalization.  The Board recognizes that the veteran has 
asserted that he had to retire early because of his right 
knee pain.  However, as previously mentioned, the veteran 
also has a right knee meniscus disability that has not been 
associated with his service-connected shell fragment wound 
scar.  Additionally, a VA examiner has opined that the 
veteran's service-connected disability should not cause any 
functional limitation in movement.  Thus, referral for 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
the absence of an exceptional or unusual disability picture.  

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b) (West 1991 and Supp. 2001).


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
residual shell fragment wound scar to the right leg is not 
warranted.  The appeal is denied.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

